THOMPSON, Judge,
concurring in the result.
Although I agree with the result reached in the main opinion, I disagree with that portion of the main opinion holding that the father’s request for an accounting is dependent on his seeking a reduction in his child-support obligation.
*496A child-support obligation calculated pursuant to the Child Support Guidelines and based on the parents’ incomes is presumed to be the correct amount required to meet the basic needs of the child. Rule 32, Ala. R. Jud. Admin. The main opinion’s holding will force a noncustodial parent, such as the father in this case, who is not seeking to reduce the support he pays for his child, to seek such a reduction as a means of ensuring that the child is actually receiving the benefits of the full amount of child support required to meet his or her basic needs.
The decision whether to grant or to deny a request for an accounting of child support is within the trial court’s discretion. I defer to the trial court’s decision to deny the father’s request for an accounting in this case. Therefore, I concur in the result reached in the main opinion.